Citation Nr: 1528361	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-25 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for a right shoulder disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for migraines, including as the residuals of traumatic brain injury (TBI).

3.  Entitlement to service connection for arthritis of the bilateral hands.

4.  Entitlement to an initial compensable rating for scar of the right ring finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to December 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran has asserted that his migraines are a result of a head injury sustained while in service.  Accordingly, the issue of service connection has been expanded to include whether headaches are due to a TBI.

The issue of entitlement to service connection for hypertension has been raised by the record in an October 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

In this decision, the Board is reopening the claim of entitlement to service connection for a right shoulder disability.  The remaining issues, including whether service connection is warranted for his right shoulder,  are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

The Veteran's claim for service connection of a right shoulder disability was denied in a February 1995 rating decision, which he did not appeal.  The evidence associated with the claims file since then relates to unestablished facts necessary to substantiate the claim.


CONCLUSION OF LAW

The February 1995 rating decision is final, but new and material evidence has been received sufficient to reopen his claim for service connection of a right shoulder disability.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100 (2014).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a) (2014).  

Board decisions that are not timely appealed are final.  38 U.S.C.A. § 7104(b)  (West 2014); 38 C.F.R. §§ 20.1100 (2014).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  
38 C.F.R. § 3.156 (2014).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is 'low.'  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, for the purpose of establishing whether new and material evidence has been received, the evidence is presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran was denied service connection for right shoulder in February 1995.  The decision indicated that he entered service with right shoulder tendonitis and that it was treated in service, but there was no evidence that it had increased in severity during service.  The evidence considered in that decision consisted solely of his service treatment records (STRs).  He did not appeal that decision and it is now final. 

Since then, the Veteran has submitted a statement wherein he acknowledged that he entered service with shoulder problems, but that during service he was constantly on guard and worried that he would injure it.  It was a constant concern.  He said that the repetitious exercises and duties of service made it worse, and that he has had reoccurring pain since then.  This evidence is new and material, and raises the possibility of substantiating the claims.  His claim for service connection for a right shoulder disability is reopened.


ORDER

The claim of entitlement to service connection for a right shoulder disability is reopened.

REMAND

These claims require additional development.

In regard to his right shoulder claim, the Board observes that his STRs do not appear to be complete.  In July 1984, the Veteran's medical health was pre-screened, and it appears that he was to have a full examination.  However, there is no report of an entrance examination contained within the record.  As this claim has been denied based on a finding that it pre-existed service and was not aggravated by service, a copy of his entrance examination could prove crucial to his claim.  38 C.F.R. § 3.306 (2014).  Additionally, if additional relevant STRs are located that support the granting of his claim, then there is a possibility of it being considered on a de novo basis.  38 C.F.R. § 3.156(c) (2014).

Regardless of whether additional relevant STRs are located, another VA examination of the shoulder is warranted.  The October 2011 VA examiner opined that the Veteran's right shoulder tendonitis progressed while in service, but that such progression was normal.  He did not explain how he arrived at this conclusion or point to the evidence that supported it.  Accordingly, an updated examination report is required.

In regard to migraines, the October 2011 VA examination is inadequate.  The examiner bluntly stated that he could not provide an opinion on a relationship to service without resorting to speculation, but did not explain why he could not form an opinion.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Further, as mentioned above, the Veteran asserts his migraines started after having had a concussion, and that the fall that led to his concussion caused him to be hospitalized for three days.  His separation examination lists a concussion, and other STRs mention a brief hospitalization.  Accordingly, he should be tested for a TBI.

Further, records of in-patient hospital treatment should be located.

In regard to his hands, the Veteran initially noted disagreement only to the denial of service connection for migraines and right shoulder, and to the denial of a compensable rating for the scar on his ring finger, in a VA form received in June 2013.  However, written arguments received with that form also discuss his disagreement with the denial of service connection for arthritis of the bilateral hands.  Therefore, the issue must be readjudicated in a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 119 (1998).

In regard to the rating assigned to the scar on his right ring finger, he has asserted that it has increased in severity.  The record does not show that he was ever given a VA examination for this scar.  Accordingly, on remand, he must be provided a VA examination for a report on the current severity of this scar.
 
Finally, he should be given another opportunity to have medical records associated with his file.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) to the Veteran, with a copy to his representative, addressing the Veteran's claim for service connection for arthritis of the bilateral hands.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  

2.  Contemporaneously with the above, advise the Veteran of the information and evidence needed to substantiate a claim for TBI.

Ask him to identify all treatment he has received for his migraines, TBI, right shoulder, and right ring finger, and make arrangements to obtain all records not already associated with the claims file.

3.  Attempt to locate additional STRs, including a Report of Medical Examination dated in or around his entrance into active duty.  Also obtain a copy of his service personnel records.

Attempt to locate records of in-patient hospital treatment.  His STRs note he was released from a German hospital in or around March 1988.

4.  After receipt of additional records, schedule the Veteran for an examination for an opinion on whether any right shoulder disability is as likely as not (50 percent or greater probability) related to service.  The examiner is asked to review the file prior to the examination, and to conduct a complete examination.

The examiner is asked whether it is undebatable that the Veteran entered service with a right shoulder disability.  If the examiner finds it undebatable that he had a right shoulder disability at entrance, then the evidence demonstrating this must be cited.  Next, if it is undebatable that he entered with a pre-existing right shoulder disability, the examiner is asked whether it is also undebatable that his right shoulder did not undergo a permanent increase in severity beyond the normal progression of the disability (aggravation).  If the examiner finds it undebatable that his right shoulder was not aggravated during service, then the evidence demonstrating this must be cited.

If the examiner is not able to find it undebatable that his right shoulder disability both pre-existed service and that it did not undergo a permanent increase in severity beyond the normal progression of the disability, then the examiner is then asked whether it is as likely as not (50 percent or greater probability) that any right shoulder disability is related to service.

All opinions must be accompanied by explanatory rationale, including citation to evidence in the record and medically accepted knowledge.

5.  Schedule the Veteran for an appropriate examination for an opinion on whether he has a traumatic brain injury (TBI) that is related to the concussion noted in service.  The examiner is asked to review the claims file prior to the examination, to conduct a complete examination, and to provide explanatory rationale for all opinions rendered.  

If a TBI is found to be related to active duty service, the examiner is asked whether it is as likely as not that (50 percent or greater probability) migraine headaches are a residual of such injury. 

6.  If headaches are not attributed to service in the TBI examination, schedule the Veteran for an appropriate examination for an opinion on whether migraine headaches are as likely as not (50 percent or greater probability) related to active duty service.  The examiner is asked to review the claims file prior to the examination, to conduct a complete examination, and to provide explanatory rationale for all opinions rendered.  

The October 2011 VA examiner indicated that he could not provide an opinion without resorting to speculation.  He did not indicate the reasons for being unable to opine, and such a conclusory statement without explanation is inadequate for adjudicatory purposes.

7.  Schedule the Veteran for an examination of the scar on his right ring finger for a report on its current severity.  The examiner is asked whether the scar is deep  or superficial, linear or nonlinear, unstable, or painful.  The dimensions of the scar should be noted, as well as any functional limitation it causes the Veteran.

8.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If an examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

9.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If additional STRs are located, then 38 C.F.R. § 3.156(c) must be considered when adjudicating the issue of entitlement to service connection for a right shoulder disability.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


